Citation Nr: 1147023	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  10-28 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a higher (compensable) initial rating for basal cell carcinomas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted the Veteran's claim for service connection for basal cell carcinomas and assigned an initial 0 percent, i.e., noncompensable rating for this disability retroactively effective from October 5, 2007, the date of receipt of this claim.  His appeal is for a higher initial rating for this disability, so a "downstream" issue.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

As support for this claim, the Veteran testified at a videoconference hearing in November 2011 before the undersigned Veterans Law Judge of the Board.  And as explained prior to and at the outset of that hearing, the Veteran did not complete the steps necessary to perfect his appeal of two additional claims to the Board, specifically, for service connection for acne and sebaceous cysts, by addressing these other claims in a substantive appeal (VA Form 9 or equivalent statement), as he had concerning his claim for a higher rating for his basal cell carcinomas.  So those other claims are not before the Board.  See 38 C.F.R. § 20.200 (2011).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Since, however, the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The Veteran is requesting a higher (i.e., compensable) rating for this skin condition.  This condition was examined for VA compensation purposes in March 2009.  That examination found three basal cell carcinomas on the nasal dorsum, right temple, and left parietal scalp.

Unfortunately, that examination is inadequate for rating purposes because the examiner never commented on the possible disfigurement of the Veteran's face.  This is significant because 38 C.F.R. § 4.118, Diagnostic Code 7800, provides criteria for evaluating disfigurement of the head, face, or neck.  In particular, a compensable (10 percent) rating is assigned for disfigurement of the head, face, or neck with one characteristic of disfigurement.

The eight characteristics of disfigurement are: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

The Veteran testified during his more recent November 2011 videoconference hearing that he has had at least 8 basal cell carcinomas in the last 7 or so years, with more likely in the future.  He indicated that 2 were on his scalp, 2 on his nose, 2 on the back of his head, and 2 more elsewhere, including on the right side of his head on or around his temple.  He therefore needs to be reexamined to reassess the severity of this skin condition, including any disfigurement involving his head, face, and neck, with findings reported in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  See, too, Ardison v. Brown, 6 Vet. App. 405, 407 (2007) (stressing the importance, if at all possible, of performing this examination during an "active" stage of the disease to get the truest picture of its severity).

Accordingly, the claim is REMANDED for the following additional development or consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule another VA dermatology examination to reassess the severity of the Veteran's skin condition - basal cell carcinomas, preferably during an "active" stage of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Ask the examiner to provide specific findings as to the percentage of the Veteran's entire body affected by this disorder, as well as the percentage of the exposed areas of his body.  The examiner should also state whether the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, the duration of such therapy during a 12-month period. 

The examiner should comment, as well, on whether the Veteran's skin condition involves his head, face, or neck, and if so, whether any of the following disfiguring characteristics are present:  (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

It is imperative that the claims file be made available to the examiner for review of the pertinent medical and other history, including a complete copy of this remand. 

2.  Then readjudicate this claim in light of the additional evidence.  The Veteran indicated during his recent November 2011 videoconference hearing that he would be satisfied with a 10 percent rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating an appeal for a higher rating remains in controversy until such time as the Veteran receives the highest possible rating or expressly indicates he is content or satisfied with a lesser rating, though still higher than the rating he had).  If he is not granted this requested 10 percent rating, or a higher rating, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

